Exhibit 10.1
 
 
AGREEMENT


This Agreement (the “Agreement”), dated as of January 22, 2019, is by and among
each of the persons and entities listed on Schedule A hereto (collectively, the
“Cruiser Group”) and Ashland Global Holdings Inc., a Delaware corporation (the
“Company”).


WHEREAS, the Cruiser Group (including William H. Joyce), Allen A. Spizzo,
Patrick E. Gottschalk, and Carol S. Eicher are the beneficial owners, in the
aggregate, of 1,506,154 shares (the “Current Cruiser Share Amount”) of the
Company’s common stock, par value $0.01 per share (“Common Stock”);


WHEREAS, the Company intends to announce by means of a press release in the form
attached as Exhibit A hereto that it will consult with Cruiser Capital Advisors,
LLC, in addition to other stockholders, on its previously announced search for
two new independent directors to be added to the Board of Directors of the
Company (the “Board”); and


WHEREAS the Company and the Cruiser Group have determined to come to an
agreement to cooperate in good faith with respect to the retention of a
consultant to the Company and certain other matters as provided in this
Agreement.


NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.
Consulting Agreement.



a.    Concurrently with the execution and delivery of this Agreement, the
Company is entering into a consulting agreement (the “Consulting Agreement”)
with William H. Joyce (the “Consultant”), pursuant to which, on the terms and
subject to the conditions set forth therein, the Consultant will assist the
senior management of the Company with identifying opportunities for ordinary
course operational improvements to the Company’s business, and designing
strategies to achieve such improvements.  Dr. Joyce shall be invited to attend
and present at the meeting of the Company’s Board of Directors to be held in
January 2019.


b.    To the extent any member of the Cruiser Group, other than the Consultant,
obtains any Confidential Information (as defined in the Consulting Agreement),
each such member of the Cruiser Group shall, and shall cause its Affiliates and
Associates to, keep in strict confidence, and not, directly or indirectly, at
any time during or after the Consultant’s association with the Company or its
Affiliates, disclose, furnish, disseminate, make available or use any
Confidential Information.  Notwithstanding the foregoing, nothing herein shall
be deemed to entitle any member of the Cruiser Group or its Affiliates or
Associates to receive or access any Confidential Information.
 
2.
Board Committees.



The Company agrees that the Board of Directors of the Company (the “Board”)
shall appoint one or both of Craig A. Rogerson and Jerome A. Peribere to the
Governance and Nominating Committee of the Board promptly following the 2019
Annual Meeting of Stockholders (the “2019 Annual Meeting”).  The Company will
consult with the Cruiser Group, in addition to other stockholders, on its
previously announced search for two new independent directors to be added to the
Board.
 
 

--------------------------------------------------------------------------------


 
3.
Standstill Provisions; Other Covenants.



From the date hereof and continuing until this Agreement is terminated in
accordance with Section 7:


a.     None of the members of the Cruiser Group shall, and the Cruiser Group
shall cause its Affiliates and Associates (collectively, the “Cruiser
Affiliates”) not to, directly or indirectly, in any manner:


i.  solicit proxies or written consents of stockholders with respect to, or from
the holders of, any Voting Securities, or make, or in any way participate in
(other than by voting its shares of Voting Securities in a way that does not
violate this Agreement), any solicitation of any proxy, consent or other
authority to vote any Voting Securities with respect to the election of
directors or any other matter, otherwise conduct any non-binding referendum with
respect to the Company, or become a participant in, or seek to advise,
encourage, support or influence any person in, any proxy contest or any
solicitation with respect to the Company not approved and recommended by the
Board, including relating to the removal or the election of directors, other
than solicitations or acting as a participant in support of all of the Company’s
nominees;


ii.  except as otherwise expressly provided in clause (v) below, advise,
encourage, support or influence any person with respect to the voting or
disposition of any Voting Securities, or seek to do so;


iii.  form, join or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to any Voting Securities, or otherwise advise,
encourage, support, influence or participate in any effort by a third party with
respect to the matters set forth in clauses (i) and (ii) above, or deposit any
Voting Securities in a voting trust or subject any Voting Securities to any
voting agreement or other arrangement of similar effect, other than, in each
case, solely with other members of the Cruiser Group;


iv.  seek to call, or request the call of, a special meeting of the stockholders
or holders of any other Voting Securities of the Company, seek to make, or make,
a stockholder proposal (whether pursuant to Rule 14a‑8 under the Exchange Act or
otherwise) at any meeting of the stockholders or holders of other Voting
Securities of the Company, make a request for a list of the holders of any of
the Voting Securities, or seek election to the Board, seek to place a
representative or other nominee on the Board or seek the removal of any director
from the Board, or otherwise, acting alone or in concert with others, seek to
control or influence the management, strategies, governance or policies of the
Company;
 
 
2

--------------------------------------------------------------------------------

 
 
v.  solicit, effect or seek to effect, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in, or in any way assist or
facilitate any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, or, except as set forth
below, make any statement with respect to, any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of assets, sale or
purchase of securities, dissolution, liquidation, restructuring,
recapitalization or similar transactions of or involving the Company or any of
its Affiliates or Associates (each such transaction in this Section 3(a)(v), an
“Extraordinary Transaction”); provided, that the restrictions in this Section
3(a)(v) shall not apply in the event that the Company solicits proxies with
respect to an Extraordinary Transaction;


vi.  except in connection with the enforcement of this Agreement or passive
participation as a class member in any class action with respect to any event or
circumstance occurring prior to the date of this Agreement, institute, solicit,
assist or join as a party, any litigation, arbitration or other proceeding
against or involving the Company or any of its Affiliates or Associates or any
of their respective current or former directors or officers (including
derivative actions);


vii.  make or issue, or cause to be made or issued, any public disclosure,
statement, comment or announcement, including the filing or furnishing of any
document or report with the SEC or any other governmental agency or any
disclosure to any journalist or analyst or the press or media (including social
media) (or any private statement or comment to any investors, hedge funds,
analysts, investment bankers, press or media that (x) could reasonably be
expected to be made public or (y) is made with the purpose of advising or
influencing such investors, hedge funds, analysts, investment bankers, press or
media to take any action or make any public disclosure, statement, comment or
announcement with respect to the Company), (A) in support of any solicitation
described in clause (iv) above or (B) disparaging or negatively commenting upon
the Company or any of its Affiliates or Associates or any of their respective
officers or directors, including the Company’s corporate strategy, business,
corporate activities, Board or management (it being agreed that the prosecution
in good faith of litigation asserting that the Company has breached its
obligations under this Agreement, in and of itself, shall not constitute a
violation of this Section 3(a)(vii) to the extent it is necessary in such
litigation to describe the facts underlying the asserted breach); provided that
nothing herein shall prohibit the Cruiser Group from (i) speaking positively,
objectively, factually, truthfully and accurately about its impact on the
Company; (ii) making any factual, truthful and accurate statement or disclosure
required under the federal securities laws or as otherwise required under
applicable law, (iii) communicating, on a confidential basis, with its
attorneys, accountants, or financial advisors; and (iv) communicating privately
with their existing investors in a manner that (A) is consistent with ordinary
course communications with investors, (B) is not intended to result in a public
dissemination and could not reasonably be expected to be made public, (C) does
not otherwise violate any applicable laws, (D) is limited to information made
public by the Company and (E) is objective, factual, truthful and accurate;
 
viii.  except as set forth below, make or disclose any statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs or any of its securities or assets or this
Agreement, that is inconsistent with the provisions of this Agreement, including
any intent, purpose, plan or proposal that is conditioned on, or would require
waiver, amendment, nullification or invalidation of, any provision of this
Agreement, or take any action that could require the Company to make any public
disclosure relating to any such intent, purpose, plan, proposal or condition;

 
3

--------------------------------------------------------------------------------

 
 
ix.  take any action which could cause or require the Company or any Affiliate
or Associate of the Company to make a public announcement regarding any of the
foregoing, seek or request permission to do any of the foregoing, make any
request to amend, waive or terminate any provision of this Section 3, or make or
seek permission to make any public announcement with respect to any of the
foregoing; provided that the Cruiser Group may make confidential requests to the
Board to amend or waive any provision of this Section 3, which the Board may
accept or reject in its sole discretion, so long as any such request is not
publicly disclosed by the Cruiser Group and is made by the Cruiser Group in a
manner that does not and could not reasonably be expected to require the public
disclosure thereof by the Company, the Cruiser Group or any other person; or


x.  enter into or have any discussions, negotiations, agreements, arrangements
or understandings with any person with respect to the foregoing or advise,
assist, encourage or seek to persuade others to take any action with respect to
any of the foregoing.


As used herein, the terms “solicit” and “solicitation” shall have the meanings
set forth in Regulation 14A under the Exchange Act.


b.    The Cruiser Group shall not, and shall cause the Cruiser Affiliates not
to, directly or indirectly, engage in any communications with any other
stockholders of the Company concerning or relating to the Company in a manner
that violates Section 3(a).  For the avoidance of doubt, the Cruiser Group may
communicate with Neuberger Berman Group LLC and its Affiliates and other
stockholders of the Company for the sole purpose of privately making
recommendations to the Governance and Nominating Committee of the Board relating
to two nominees for appointment to the Board following the 2019 Annual Meeting
in a manner that does not otherwise violate Section 3(a).


c.     The Company shall not make or issue, or cause to be made or issued, any
public disclosure, statement, comment or announcement, including the filing or
furnishing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist or analyst or the press or media
(including social media) (or any private statement or comment to any investors,
hedge funds, analysts, investment bankers, press or media that (i) could
reasonably be expected to be made public or (ii) is made with the purpose of
advising or influencing such investors, hedge funds, analysts, investment
bankers, press or media to take any action or make any public disclosure,
statement, comment or announcement with respect to the Cruiser Group or the
Cruiser Affiliates), disparaging or negatively commenting upon the Cruiser Group
or any of the Cruiser Affiliates or any of their respective officers or
directors (it being agreed that the prosecution in good faith of litigation
asserting that such Cruiser Group member has breached its obligations under this
Agreement, in and of itself, shall not constitute a violation of this Section
3(c) to the extent it is necessary in such litigation to describe the facts
underlying the asserted breach).
 
 
4

--------------------------------------------------------------------------------

 
 
d.    The Cruiser Group hereby irrevocably withdraws its Stockholders’ Notice of
Intent to Nominate Directors at the Company’s 2019 Annual Meeting, dated October
23, 2018, providing notice to the Company of its intention to nominate certain
individuals for election as directors of the Company at the 2019 Annual Meeting.
The Cruiser Group hereby agrees that all of its members and Affiliates shall
not, directly or indirectly solicit proxies or participate or engage in a proxy
contest with respect to the election of directors at the 2019 Annual Meeting or
present any other proposal for consideration at the 2019 Annual Meeting and
shall immediately cease all efforts, direct or indirect, in furtherance of the
Cruiser Group’s nomination and any related solicitation in connection with the
Cruiser Group’s nomination, including any negative solicitation efforts relating
to the 2019 Annual Meeting concerning the Company and members of the slate of
nominees proposed by the Company.


e.     In the event that the Company determines not to nominate two or more of
the Specified Directors for election as directors at the Company’s 2020 or 2021
annual meeting of stockholders for any reason other than a Specified Director’s
death, disability, incapacity, voluntary resignation or voluntary decision not
to stand for reelection, then (i) the Company shall either (A) notify the
Cruiser Group in writing of such determination no less than ten business days
prior to the advance notice deadline set forth in the Company’s bylaws for
submission of stockholder director nominations for the applicable annual meeting
or (B) take all action necessary to amend, waive or render inapplicable such
advance notice deadline such that Cruiser may notify the Company of its intent
to nominate directors for the applicable annual meeting within ten business days
after public announcement of its director nominees for the applicable annual
meeting and (ii) this Agreement shall immediately terminate as of the date of
such notice or such public announcement, as applicable, in accordance with
Section 7.


4.
Voting.



From the date hereof and continuing until this Agreement is terminated in
accordance with Section 7, the Cruiser Group shall cause all Voting Securities
beneficially owned, directly or indirectly, by the Cruiser Group or any Cruiser
Affiliate as of the record date for any meeting of the Company’s stockholders,
or as to which the Cruiser Group or the Cruiser Affiliates have the right to
vote at any meeting of the Company’s stockholders, to be present for quorum
purposes and to be voted, at any such meeting of the Company’s stockholders or
at any adjournments or postponements thereof, (a) in favor of each director
nominated and recommended by the Board for election at any such meeting,
(b) against any stockholder nominations for director which are not approved and
recommended by the Board for election at any such meeting, (c) in favor of the
Company’s proposal for the ratification of the appointment of the Company’s
independent registered public accounting firm, (d) in favor of the Company’s
“say-on-pay” proposal and (e) in accordance with the Board’s recommendation with
respect to all other matters; provided that this Section 4 shall not restrict
the Cruiser Group from voting such Voting Securities in its sole discretion with
respect to any Extraordinary Transaction in the event that the Company solicits
proxies with respect to such Extraordinary Transaction.
 
 
5

--------------------------------------------------------------------------------


 
5.
Public Announcement and SEC Filing.



The Company shall announce this Agreement and the material terms hereof by means
of a press release in the form attached as Exhibit A hereto as soon as
practicable on or after the date of this Agreement (the “Press Release”).  The
Cruiser Group shall promptly, but in no case prior to the date of the filing or
other public release of the Press Release by the Company, prepare and file an
amendment (the “13D Amendment”) to the Cruiser Group’s Schedule 13D with respect
to the Company filed with the SEC on July 23, 2018, reporting the entry into
this Agreement, amending applicable items to conform to its obligations
hereunder and terminating its obligation to file any further reports on Schedule
13D or amendments thereto with respect to the Company.  The 13D Amendment shall
be consistent with the Press Release and the terms of this Agreement.  The
Cruiser Group shall provide the Company with a reasonable opportunity to review
and comment upon the 13D Amendment prior to filing, and shall consider in good
faith any changes proposed by the Company.  The Cruiser Group shall not, and
shall cause each Cruiser Affiliate not to, (i) issue a press release in
connection with this Agreement or the actions contemplated hereby, (ii) make any
further filings on Schedule 13D with respect to the Company following the filing
of the 13D Amendment unless the Cruiser Group is the beneficial owner of five
percent or more of the Company’s outstanding common stock or (iii) otherwise
make any public disclosure, statement, comment or announcement with respect to
this Agreement or the actions contemplated hereby.


6.
Representations and Warranties.



a.     The Company hereby represents and warrants to the Cruiser Group that (i)
the Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, (ii) this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized, and this Agreement has been duly executed and delivered by
it and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting or relating to creditors’ rights generally, (iii) this Agreement
and the performance by the Company of its obligations hereunder do not require
the approval of the stockholders of the Company, and (iv) this Agreement and the
performance by the Company of its obligations hereunder do not and will not
violate any law, any order of any court of competent jurisdiction or other
agency of the government, the certificate of incorporation or the bylaws of the
Company or any applicable rule or regulation of the New York Stock Exchange, or
any provision of any indenture, agreement or other instrument to which the
Company or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.


b.     Each member of the Cruiser Group hereby jointly and severally represents
and warrants to the Company that (i) it has all requisite corporate or other
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, (ii) this Agreement and the performance by such person of
its obligations hereunder have been duly authorized, and this Agreement has been
duly executed and delivered by it and is a valid and binding obligation of such
person, enforceable against such person in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, (iii) this Agreement and the performance by such person of its
obligations hereunder do not require the approval of any owner or holder of any
equity interest of such person, as applicable, and (iv) this Agreement and the
performance by such person of its obligations hereunder do not and will not
violate any law, any order of any court of competent jurisdiction or other
agency of the government, the charter or other organizational documents of such
person, as applicable, or any provision of any agreement or other instrument to
which such person or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or other instrument.  Each member of the Cruiser Group hereby jointly
and severally represents and warrants that such person, if not a natural person,
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
 
 
6

--------------------------------------------------------------------------------


 
c.     Each member of the Cruiser Group hereby jointly and severally represents
and warrants to the Company that, as of the date hereof, (i) the members of the
Cruiser Group collectively beneficially own an aggregate number of shares of
Common Stock equal to the Current Cruiser Share Amount and (ii) none of the
members of the Cruiser Group or the Cruiser Affiliates have, or have the right
to acquire, any interest in any other shares of Common Stock or other Voting
Securities.


d.     Each member of the Cruiser Group hereby jointly and severally represents
and warrants to the Company that, as of the date hereof, it is not engaged in
any discussions or negotiations and does not have any agreements, arrangements
or understandings, whether or not legally enforceable, concerning the
acquisition of beneficial ownership of or any economic interest in any Common
Stock or other Voting Securities, nor does it have any actual knowledge that any
other stockholders of the Company have any present or future intention of taking
any actions that if taken by a member of the Cruiser Group would violate any of
the terms of this Agreement.


7.
Termination.



Unless earlier terminated pursuant to Section 3(e), this Agreement and all
covenants and agreements contained herein shall terminate on October 15, 2020;
provided that if this Agreement has not been terminated pursuant to Section
3(e), then the Cruiser Group may not submit a notice of its intent to nominate
directors pursuant to the Company’s bylaws or propose any director nominations,
nor may it make any stockholder proposals (whether pursuant to Rule 14a-8 under
the Exchange Act or otherwise), for the 2021 annual meeting of the stockholders
of the Company.  Such termination shall not relieve any party hereto from any
liability for a breach of this Agreement prior to such termination. 
Notwithstanding the foregoing, this Section 7 and Section 9 shall survive
indefinitely.


8.
Certain Defined Terms.



“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.
 
 
7

--------------------------------------------------------------------------------


 
“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.


“Beneficial owner”, “beneficial ownership”, “beneficially own” and terms of like
import shall have the meanings set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“SEC” shall mean the Securities and Exchange Commission.


“Specified Directors” shall mean each of Jerome A. Peribere, Craig A. Rogerson
and the two new independent directors the Company has announced its intention to
appoint to the Board in 2019.


“Voting Securities” shall mean all Common Stock and any other securities of the
Company entitled to vote in the election of directors of the Company, or
securities convertible into, or exercisable or exchangeable for, Common Stock or
such other securities.


9.
Miscellaneous.



a.     Remedies; Submission to Jurisdiction; Governing Law.


Each party hereto hereby acknowledges and agrees, on behalf of itself and its
Affiliates and Associates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties hereto shall be entitled to specific performance hereunder, including an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the Court
of Chancery of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware), in addition to any other remedy to
which they are entitled at law or in equity.  Furthermore, each of the parties
hereto (i) consents to submit itself to the personal jurisdiction of the Court
of Chancery of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) with respect to any dispute between
or among the parties hereto that arises out of this Agreement or the
transactions contemplated by this Agreement, (ii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) agrees that it shall not bring any action
against the other parties relating to this Agreement or the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware and any state appellate court therefrom within the State
of Delaware (or, if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware), (iv) irrevocably waives the right to trial by jury,
(v) agrees to waive any bonding requirement under any applicable law, in the
case any other party seeks to enforce the terms hereof by way of equitable
relief and (vi) irrevocably consents to service of process by notice delivered
in accordance with Section 9(c) or as otherwise provided by applicable law. 
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.  Nothing in this
Section 9(a) shall prevent any of the parties hereto from enforcing its rights
under this Agreement or shall impose any limitation on any of the parties or
their respective past, present or future general partners, directors, officers,
or employees in defending any claim, action, cause of action, suit,
administrative action or proceeding of any kind, including any federal, state or
other governmental proceeding of any kind, against any of them.  The rights and
remedies provided in this Agreement are cumulative and do not exclude any rights
or remedies provided by law.

 
8

--------------------------------------------------------------------------------

 
 
b.    Entire Agreement; Amendment and Waiver.


This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof and may be amended only by an agreement in
writing executed by an authorized representative of each of the parties.  No
failure or delay on the part of any party hereto to exercise any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of a right, power or remedy hereunder by a party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.


c.     Notices.


All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing (including electronic format) and shall be deemed validly given,
made or served, if (i) given by facsimile or, as the case may be, by electronic
mail, when such facsimile or electronic mail is transmitted to the facsimile
number or email address set forth below and the appropriate confirmation is
received (provided that a copy of such notice, consent, request, instruction,
approval or other communication is also delivered by overnight courier or
certified mail within two business days after such facsimile or electronic
transmission) or (ii) if given by overnight courier or certified mail, when
actually received during normal business hours at the address specified below:


if to the Company:


Ashland Global Holdings Inc.
50 East RiverCenter Boulevard
Covington, Kentucky USA 41012
Attention: General Counsel
Telephone: 859-815-3333
Email: Corporate_law@ashland.com


with a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention: Thomas E Dunn, Esq.
   O. Keith Hallam, III, Esq.
Telephone: 212-474-1000
Email: tdunn@cravath.com
            khallam@cravath.com
 
 
9

--------------------------------------------------------------------------------


 
If to any member of the Cruiser Group:


Cruiser Capital Advisors, LLC
501 Madison Avenue, Floor 12A
New York, New York 10022
Attention: Keith M. Rosenbloom
Telephone: (212) 829-5833
Facsimile: (917) 591-9063
Email: info@cruisercap.com


with a copy to:


Foley & Lardner LLP
321 North Clark Street
Suite 2800
Chicago, IL  60654-5313
Attention: Phillip M. Goldberg, Esq.
Telephone: 312-832-4549
Email: pgoldberg@foley.com


d.  Expenses.


The Company shall reimburse the Cruiser Group for their documented out-of-pocket
fees and expenses (including legal expenses) incurred in connection with the
Cruiser Group’s nomination notice, all matters related to the 2019 Annual
Meeting, and the negotiation and execution of this Agreement; provided that such
reimbursement shall not exceed $1,500,000 in the aggregate.  Payment shall be
made as expeditiously as possible, but in any event shall be made within five
(5) business days following the Company’s receipt of documentation supporting
such expenses.


e.  Severability.


If any provision of this Agreement shall be held by any court of competent
jurisdiction to be illegal, void or unenforceable, the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.  The parties hereto
shall use their best efforts to agree upon and substitute a valid and
enforceable term, provision or covenant for any such provision that is held to
be illegal, void or unenforceable by a court of competent jurisdiction.

 
10

--------------------------------------------------------------------------------

 
 
f.  Counterparts.


This Agreement may be executed in two or more counterparts which together shall
constitute a single agreement.


g.  Successors and Assigns.


The terms and provisions of this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.  No party shall assign this Agreement or any
rights or obligations hereunder.


h.  No Third Party Beneficiaries.


This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other person.


i.  Interpretation and Construction.


Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel.  Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation.  Accordingly, any rule of law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against any party that drafted or prepared it is of no application and
is hereby expressly waived by each of the parties hereto, and any controversy
over interpretations of this Agreement shall be decided without regards to
events of drafting or preparation.  The term “including” shall in all instances
be deemed to mean “including without limitation”.  When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated.



[The remainder of this page has been left blank intentionally.]
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, or caused
the same to be executed, by its duly authorized representative as of the date
first above written.
 



 
ASHLAND GLOBAL HOLDINGS INC.
            By:     
 
 
/s/ Peter J. Ganz       Name:  Peter J. Ganz      
Title:    Senior Vice President, General Counsel
                   and Secretary  

 



 
CRUISER CAPITAL ADVISORS, LLC
            By:     
 
 
/s/ Keith M. Rosenbloom       Name:  Keith M. Rosenbloom       Title:   
Managing Partner          

 



 
KEITH M. ROSENBLOOM
         
 
 
/s/ Keith M. Rosenbloom          

 



 
CRUISER CAPITAL MASTER FUND LP
           
By:
   
 
 
/s/ Keith M. Rosenbloom       Name:  Keith M. Rosenbloom       Title:   
Director          

 



 
METAMORPHOSIS IV LLC
            By:     
 
 
/s/ Keith M. Rosenbloom       Name:  Keith M. Rosenbloom       Title:   
President          

 
 

--------------------------------------------------------------------------------

 



 
METAMORPHOSIS MASTER FUND LP
            by     
 
 
/s/ Keith M. Rosenbloom       Name:  Keith M. Rosenbloom       Title:   
Managing Partner          

 



 
CRUISER CAPITAL METAMORPHOSIS ADVISORS, LLC
            by     
 
 
/s/ Keith Rosenbloom       Name:  Keith Rosenbloom       Title:    President    
     

 



 
CRUISER CAPITAL, LLC
            by     
 
 
/s/ Keith Rosenbloom       Name:  Keith Rosenbloom       Title:    President    
     

 



 
CRUISER CAPITAL, LTD.
            by    
 
 
/s/ Keith Rosenbloom       Name:  Keith Rosenbloom       Title:    President    
     

 



 
WILLIAM H. JOYCE
         
 
 
/s/ W. H. Joyce          

 
 

--------------------------------------------------------------------------------

 



 
THE WILLIAM H. JOYCE REVOCABLE TRUST
            by     
 
 
/s/ W. H. Joyce       Name:  W. H. Joyce       Title:    Trustee / Owner        
 

 



 
THE JOYCE FAMILY IRREVOCABLE TRUST
            by     
 
 
/s/ W. H. Joyce       Name:  W. H. Joyce       Title:    Advisor / Owner        
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A




Cruiser Capital Advisors, LLC


Keith M. Rosenbloom


Cruiser Capital Master Fund LP


Metamorphosis IV LLC


Metamorphosis Master Fund LP


Cruiser Capital Metamorphosis Advisors, LLC


Cruiser Capital, LLC


Cruiser Capital, Ltd.


William H. Joyce


The William H. Joyce Revocable Trust


The Joyce Family Irrevocable Trust

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


PRESS RELEASE
 
 
 
[image0.jpg]
 
 
News Release
 
 

 
Ashland announces agreement with Cruiser Capital
Cruiser Capital to vote for all Ashland nominees at 2019 and 2020 Annual
Meetings
Dr. William H. Joyce to serve as a consultant to Ashland on operations-related
matters
Board looks forward to input from Cruiser Capital along with other Ashland
shareholders on previously announced search for two new independent directors


COVINGTON, Kentucky, January 22, 2019 – Ashland Global Holdings Inc. (NYSE: ASH)
today announced that it has reached an agreement with Cruiser Capital Master
Fund LP (“Cruiser Capital”) pursuant to which Ashland will consult with Cruiser
Capital, in addition to its other shareholders, on the previously announced
search for two new independent directors to be appointed to the Ashland board.
The company will also appoint Dr. William H. Joyce, retired former chairman and
chief executive officer of Nalco, Hercules Inc. and Union Carbide Corporation,
and vice chairman of Dow Chemical, as a consultant to the company on
operations-related matters. In this role, Dr. William Joyce will work closely
with William A. Wulfsohn, and will report his recommendations to the Ashland
board.


As part of the agreement, Cruiser Capital will withdraw its slate of director
nominees and vote all of its shares in favor of each of Ashland’s board nominees
and proposals at the 2019 Annual Meeting of Stockholders, scheduled for February
8, 2019 (“2019 Annual Meeting”).


Additionally, the board of directors will appoint one or both of Craig A.
Rogerson and Jerome A. Peribere to the Governance and Nominating Committee of
the board following the 2019 Annual Meeting.


“We are pleased to have reached this agreement so we can return our full
attention to executing on our ongoing transformation and achieving our financial
and operational objectives,” said William A. Wulfsohn, Ashland chairman and
chief executive officer. “Ashland has a history of regular, consistent board
refreshment, and as previously announced, we look forward to working closely
with Neuberger Berman, whose perspective has already proven extremely valuable,
as we consider future director candidates, including those suggested by Cruiser
Capital and other shareholders. Additionally, we look forward to deep engagement
with Dr. Bill Joyce under the consulting agreement and to benefitting from his
insights and perspectives to further enhance Ashland’s operations.”
 
Keith Rosenbloom, Managing Partner of Cruiser Capital Advisors, said, “We
believe that Ashland has made significant positive corporate governance and
board leadership changes. We are encouraged by our recent discussions and are
pleased to provide constructive input to Ashland in its process to identify two
new independent candidates. Further, we are excited that Dr. Joyce will be
working with Ashland to continue driving operational improvements at the
company. Given the recent changes to Ashland’s board and governance, we support
the combined chair and CEO role. We look forward to working with Bill Wulfsohn
in this capacity as the board and management team enhance value for
shareholders.  We continue to be very enthusiastic about Ashland’s future as it
focuses on growing and further strengthening its unique and valuable asset
base.”
 

--------------------------------------------------------------------------------

 
Dr. William H. Joyce added, “I look forward to working with Bill Wulfsohn and
the Ashland board, as well as the rest of the Ashland team, to drive operational
enhancements and enhance value for all Ashland shareholders.”


Charles Kantor, Neuberger Berman managing director and senior portfolio manager,
added, “We are pleased that Ashland and Cruiser Capital have come to this
agreement. The Ashland board has demonstrated on numerous occasions that it
sincerely values shareholder input, and this agreement is yet another example of
their board taking shareholder views seriously to advance our shared goal of
enhancing value. We stand by our agreement and commitment to work with all
shareholders in guiding Ashland towards a world-class board. Shareholders look
forward to the extensive experience and knowledge that Dr. Bill Joyce brings to
an already strong Ashland management team.”


The full agreement between Ashland and Cruiser Capital will be filed on Form 8-K
with the U.S. Securities and Exchange Commission.


Cravath, Swaine & Moore LLP is serving as Ashland’s legal advisor, and BofA
Merrill Lynch is serving as its financial advisor.


The Ashland Board strongly recommends shareholders vote on the BLUE proxy card
for the election of all of Management’s nominees. Any shareholders who voted for
directors on the White proxy card can make sure their vote for directors counts
by using the BLUE proxy card to vote by mail, telephone or Internet.
 
About Ashland


Ashland Global Holdings Inc. (NYSE: ASH) is a premier global specialty chemicals
company serving customers in a wide range of consumer and industrial markets,
including adhesives, architectural coatings, automotive, construction, energy,
food and beverage, nutraceuticals, personal care and pharmaceutical. At Ashland,
we are approximately 6,000 passionate, tenacious solvers - from renowned
scientists and research chemists to talented engineers and plant operators - who
thrive on developing practical, innovative and elegant solutions to complex
problems for customers in more than 100 countries. Visit ashland.com to learn
more.


C-ASH


About Dr. William H. Joyce


Dr. William H. Joyce has significant experience in the chemicals industry,
including serving as chairman and chief executive officer of Advanced Fusion
Systems LLC and previously serving as chairman of the board and chief executive
officer of Nalco, Hercules Inc., Union Carbide Corporation and vice chairman of
Dow Chemical. He has also served as a director and audit committee chairman of
CVS, a director of El Paso, Celanese, Reynolds Metal, and is a current director
of Hexion. He was one of the first Board Leadership Fellows of the National
Association of Corporate Directors. Dr. Joyce received a BS in Chemical
Engineering from Penn State University, and an MBA with distinction and a PhD in
Business, both from New York University.
 

--------------------------------------------------------------------------------



FORWARD-LOOKING STATEMENTS
This communication contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended and Section 21E of the
Securities Exchange Act of 1934, as amended. Ashland has identified some of
these forward-looking statements with words such as “anticipates,” “believes,”
“expects,” “estimates,” “is likely,” “predicts,” “projects,” “forecasts,”
“objectives,” “may,” “will,” “should,” “plans” and “intends” and the negative of
these words or other comparable terminology. Ashland may from time to time make
forward-looking statements in its annual reports, quarterly reports and other
filings with the SEC, news releases and other written and oral communications.
These forward-looking statements are based on Ashland’s expectations and
assumptions, as of the date such statements are made, regarding Ashland’s future
operating performance and financial condition, as well as the economy and other
future events or circumstances. These statements include, but may not be limited
to, Ashland’s assessment on its progress towards executing its strategic plan
and becoming a premier specialty chemicals company and its expectations
regarding its ability to drive value creation and sales and earnings growth and
realize further cost reductions.


Ashland’s expectations and assumptions include, without limitation, internal
forecasts and analyses of current and future market conditions and trends,
management plans and strategies, operating efficiencies and economic conditions
(such as prices, supply and demand, cost of raw materials, and the ability to
recover raw-material cost increases through price increases), and risks and
uncertainties associated with the following: the program to eliminate certain
existing corporate and Specialty Ingredients expenses (including the possibility
that such cost eliminations may not occur or may take longer to implement than
anticipated), the expected divestiture of its Composites segment and the Marl
BDO facility, and related merchant I&S products (including, in each case, the
possibility that a transaction may not occur or that, if a transaction does
occur, Ashland may not realize the anticipated benefits from such transaction),
the impact of acquisitions and/or divestitures Ashland has made or may make,
including the acquisition of Pharmachem (including the possibility that Ashland
may not realize the anticipated benefits from such transactions); Ashland’s
substantial indebtedness (including the possibility that such indebtedness and
related restrictive covenants may adversely affect Ashland’s future cash flows,
results of operations, financial condition and its ability to repay debt);
Ashland’s ability to generate sufficient cash to finance its stock repurchase
plans; severe weather, natural disasters, cyber events and legal proceedings and
claims (including product recalls, environmental and asbestos matters); and
without limitation, risks and uncertainties affecting Ashland that are described
in Ashland’s most recent Form 10-K (including Item 1A Risk Factors) filed with
the SEC, which is available on Ashland’s website at http://investor.ashland.com
or on the SEC’s website at http://www.sec.gov. Various risks and uncertainties
may cause actual results to differ materially from those stated, projected or
implied by any forward-looking statements. Ashland believes its expectations and
assumptions are reasonable, but there can be no assurance that the expectations
reflected herein will be achieved. Unless legally required, Ashland undertakes
no obligation to update any forward-looking statements made in this
communication whether as a result of new information, future events or
otherwise.


IMPORTANT INFORMATION
On January 2, 2019, Ashland filed with the Securities and Exchange Commission
(the “SEC”) a definitive proxy statement on Schedule 14A (the “proxy statement”)
and blue proxy card in connection with its 2019 Annual Meeting, which is
available free of charge at the SEC’s website at www.sec.gov and Ashland’s
website at http://investor.ashland.com. BEFORE MAKING ANY VOTING DECISION,
INVESTORS AND SECURITY HOLDERS ARE URGED TO READ ALL RELEVANT DOCUMENTS,
INCLUDING ASHLAND’S PROXY STATEMENT AND ANY AMENDMENTS THERETO AND ACCOMPANYING
BLUE PROXY CARD, FILED WITH OR FURNISHED TO THE SEC BECAUSE THEY CONTAIN, OR
WILL CONTAIN, IMPORTANT INFORMATION ABOUT ASHLAND.





--------------------------------------------------------------------------------



CERTAIN INFORMATION REGARDING PARTICIPANTS
Ashland, its directors, director nominees and certain of its officers, including
William A. Wulfsohn, Brendan Cummins, William G. Dempsey, Jay V. Ihlenfeld,
Susan L. Main, Jerome A. Peribere, Barry W. Perry, Craig A. Rogerson, Mark C.
Rohr, Janice J. Teal, Michael J. Ward, Kathleen Wilson-Thompson, J. Kevin
Willis, Peter J. Ganz and Seth A. Mrozek, will be participants in the
solicitation of proxies from stockholders in respect of the 2019 Annual Meeting
of Stockholders. Information regarding the ownership of the Company’s directors
and executive officers in the company by security holdings or otherwise is
included in Ashland’s proxy statement for the 2019 Annual Meeting of
Stockholders, which was filed with the SEC on January 2, 2019. To the extent
holdings of Ashland securities have changed since the amounts printed in the
proxy statement for the 2019 Annual Meeting, such changes have been or will be
reflected on Statements of Change in Ownership on Form 4 filed with the SEC.
Stockholders may obtain free copies of the proxy statement and other relevant
documents that Ashland files with the SEC on Ashland’s website at
http://investor.ashland.com or from the SEC’s website at www.sec.gov.
 


FOR FURTHER INFORMATION:
 
Investor Relations:
Media Relations:
Seth A. Mrozek
Joele Frank, Wilkinson Brimmer Katcher
+1 (859) 815-3527
Steve Frankel / Jill Kary
samrozek@ashland.com 
(212) 355-4449
   


 